UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)October 5, 2010 Xtreme Oil and Gas, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-53892 20-8295316 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5700 W. Plano Parkway, Suite 3600, Plano TX 75093 (Address of Principal Executive Offices) (214) 432-8002 (Registrant’s Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01. Other Events. On September 21, 2010, the Company filed a Current Report on Form 8-K indicating that it had entered into a binding letter of intent to acquire oil and gas leases on approximately 70,000 acres in West Texas. Closing was subject to verification of title and other standard conditions and not anticipated to be prior to October 18, 2010. Title verification on such a large tract has not concluded and the Company has determined not to proceed with the transaction at this time. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 9, 2010 Xtreme Oil & Gas, Inc. /s/ Willard G. McAndrew, III Willard G. McAndrew, III, Chief Executive Officer 2
